Fourth Court of Appeals
                               San Antonio, Texas
                                       July 9, 2014

                                  No. 04-14-00289-CV

LEGEND OAKS – SOUTH SAN ANTONIO d/b/a Legend Oaks Healthcare and Rehab. Ctr. –
                          South San Antonio,
                              Appellant

                                            v.

               Emma MOLINA on Behalf of the Est of Adella Rocamontes,
                                  Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-17554
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.       The
appellee’s brief is due on August 14, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court